UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2016 Date of reporting period:	October 31, 2015 Item 1. Schedule of Investments: Putnam Low Volatility Equity Fund The fund's portfolio 10/31/15 (Unaudited) COMMON STOCKS (97.1%) (a) Shares Value Aerospace and defense (4.8%) Boeing Co. (The) 3,808 $563,851 General Dynamics Corp. 5,670 842,449 L-3 Communications Holdings, Inc. 4,693 593,195 Orbital ATK, Inc. 1,812 155,143 TransDigm Group, Inc. (NON) 1,159 254,806 Air freight and logistics (1.9%) Expeditors International of Washington, Inc. 1,195 59,499 United Parcel Service, Inc. Class B 8,811 907,709 Auto components (0.3%) Gentex Corp. 6,954 113,976 Lear Corp. 444 55,527 Automobiles (0.3%) Harley-Davidson, Inc. 794 39,263 Thor Industries, Inc. 1,928 104,266 Banks (4.4%) Citizens Financial Group, Inc. 3,929 95,475 First Niagara Financial Group, Inc. 12,641 130,834 PNC Financial Services Group, Inc. 7,582 684,351 Wells Fargo & Co. 23,758 1,286,258 Chemicals (0.6%) Airgas, Inc. 1,246 119,815 Sherwin-Williams Co. (The) 681 181,711 Commercial services and supplies (1.2%) Rollins, Inc. 2,480 66,514 Waste Management, Inc. 10,168 546,632 Communications equipment (2.3%) Cisco Systems, Inc. 38,233 1,103,022 Motorola Solutions, Inc. 428 29,947 Consumer finance (1.9%) Capital One Financial Corp. 10,400 820,560 SLM Corp. (NON) 21,357 150,780 Containers and packaging (1.9%) Avery Dennison Corp. 4,477 290,871 Bemis Co., Inc. 2,310 105,752 WestRock Co. 10,444 561,469 Diversified financial services (2.3%) Berkshire Hathaway, Inc. Class B (NON) 6,972 948,331 CBOE Holdings, Inc. 2,953 197,969 Diversified telecommunication services (2.6%) AT&T, Inc. 10,919 365,896 Verizon Communications, Inc. 20,144 944,351 Electric utilities (3.1%) American Electric Power Co., Inc. 2,331 132,051 Entergy Corp. 7,829 533,625 Hawaiian Electric Industries, Inc. 1,861 54,453 Southern Co. (The) 18,656 841,386 Energy equipment and services (0.6%) Schlumberger, Ltd. 3,676 287,316 Food and staples retail (2.1%) Kroger Co. (The) 21,159 799,810 Wal-Mart Stores, Inc. 4,605 263,590 Food products (3.2%) Bunge, Ltd. 2,947 215,013 ConAgra Foods, Inc. 7,079 287,053 Kraft Heinz Co. (The) 10,627 828,587 Pinnacle Foods, Inc. 6,568 289,517 Health-care equipment and supplies (2.3%) C.R. Bard, Inc. 2,398 446,867 Hologic, Inc. (NON) 18,455 717,161 Health-care providers and services (2.9%) AmerisourceBergen Corp. 7,539 727,589 Cardinal Health, Inc. 2,444 200,897 DaVita HealthCare Partners, Inc. (NON) 5,069 392,898 Mednax, Inc. (NON) 1,873 131,990 Hotels, restaurants, and leisure (2.6%) Dunkin' Brands Group, Inc. (S) 8,249 341,591 McDonald's Corp. 8,437 947,053 Household products (1.6%) Clorox Co. (The) 1,601 195,226 Colgate-Palmolive Co. 9,345 620,041 Insurance (3.5%) Allied World Assurance Co. Holdings AG 4,575 166,347 American Financial Group, Inc. 1,627 117,453 Aspen Insurance Holdings, Ltd. 2,007 97,560 Assurant, Inc. 3,752 305,901 Endurance Specialty Holdings, Ltd. 1,340 84,594 Everest Re Group, Ltd. 834 148,427 ProAssurance Corp. 1,254 66,412 RenaissanceRe Holdings, Ltd. 907 99,434 Validus Holdings, Ltd. 2,747 121,692 XL Group PLC 14,196 540,584 Internet software and services (1.6%) eBay, Inc. (NON) 29,066 810,941 IT Services (7.8%) Accenture PLC Class A 3,073 329,426 Amdocs, Ltd. 3,587 213,678 Automatic Data Processing, Inc. 10,406 905,218 Black Knight Financial Services, Inc. Class A (NON) 1,557 56,099 Computer Sciences Corp. 3,370 224,408 DST Systems, Inc. 3,148 384,528 Fidelity National Information Services, Inc. 2,968 216,427 Fiserv, Inc. (NON) 3,748 361,719 Gartner, Inc. (NON) 1,613 146,251 Genpact, Ltd. (NON) 3,444 85,342 Leidos Holdings, Inc. 1,995 104,877 Paychex, Inc. 12,485 643,976 PayPal Holdings, Inc. (NON) 2,857 102,881 Vantiv, Inc. Class A (NON) 3,046 152,757 Life sciences tools and services (0.1%) Bio-Rad Laboratories, Inc. (NON) 512 71,414 Machinery (1.9%) Allison Transmission Holdings, Inc. 9,379 269,177 Deere & Co. 8,759 683,202 Media (2.9%) Discovery Communications, Inc. Class C (NON) 5,284 145,416 Liberty Media Corp. (NON) 678 26,544 Morningstar, Inc. 364 29,888 Omnicom Group, Inc. 9,283 695,482 Scripps Networks Interactive Class A 6,618 397,609 Thomson Reuters Corp. (Canada) 4,390 180,078 Multiline retail (3.5%) Dollar General Corp. 7,167 485,708 Macy's, Inc. 8,623 439,601 Target Corp. 10,753 829,917 Oil, gas, and consumable fuels (5.6%) Columbia Pipeline Group, Inc. 14,012 291,029 Exxon Mobil Corp. 19,328 1,599,199 Occidental Petroleum Corp. 12,528 933,837 Pharmaceuticals (8.9%) Eli Lilly & Co. 11,124 907,385 Johnson & Johnson 13,603 1,374,311 Merck & Co., Inc. 18,362 1,003,668 Pfizer, Inc. 34,947 1,181,908 Real estate investment trusts (REITs) (3.9%) American Capital Agency Corp. 24,329 433,786 Annaly Capital Management, Inc. 54,616 543,429 Apple Hospitality REIT, Inc. 3,377 66,594 Chimera Investment Corp. 9,318 131,197 HCP, Inc. 8,556 318,283 MFA Financial, Inc. 12,242 84,715 Rayonier, Inc. 6,693 151,596 Starwood Property Trust, Inc. 10,332 207,570 Two Harbors Investment Corp. 2,517 21,294 Semiconductors and semiconductor equipment (2.0%) Analog Devices, Inc. 2,529 152,043 Maxim Integrated Products, Inc. 20,227 828,902 Software (1.9%) FactSet Research Systems, Inc. 739 129,414 Intuit, Inc. 5,306 516,964 Microsoft Corp. 2,950 155,288 Synopsys, Inc. (NON) 3,438 171,831 Specialty retail (1.3%) Staples, Inc. 48,141 625,352 Technology hardware, storage, and peripherals (3.9%) Apple, Inc. 7,169 856,696 EMC Corp. 32,039 840,063 NetApp, Inc. 7,332 249,288 Textiles, apparel, and luxury goods (2.3%) Carter's, Inc. 1,270 115,418 NIKE, Inc. Class B 8,061 1,056,233 Thrifts and mortgage finance (0.6%) New York Community Bancorp, Inc. 17,636 291,347 TFS Financial Corp. 1,809 31,766 Tobacco (2.1%) Altria Group, Inc. 17,779 1,075,096 Water utilities (0.3%) American Water Works Co., Inc. 2,258 129,519 Wireless telecommunication services (0.1%) SBA Communications Corp. Class A (NON) 338 40,229 Total common stocks (cost $47,177,182) PURCHASED OPTIONS OUTSTANDING (1.6%) (a) Expiration Contract date/strike price amount Value SPDR S&P rust (Put) Oct-16/$173.00 $37,204 $205,738 SPDR S&P rust (Put) Sep-16/168.00 41,113 175,964 SPDR S&P rust (Put) Aug-16/165.00 39,935 130,826 SPDR S&P rust (Put) Jul-16/165.00 39,935 112,526 SPDR S&P rust (Put) Jun-16/165.00 39,935 97,841 SPDR S&P rust (Put) May-16/163.00 41,237 79,175 Total purchased options outstanding (cost $1,644,876) SHORT-TERM INVESTMENTS (2.6%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.26% (d) Shares 314,500 $314,500 Putnam Short Term Investment Fund 0.15% (AFF) Shares 163,369 163,369 SSgA Prime Money Market Fund Class N 0.09% (P) Shares 350,000 350,000 U.S. Treasury Bills 0.14%, April 28, 2016 (SEGSF) $310,000 309,644 U.S. Treasury Bills 0.06%, April 7, 2016 (SEGSF) 180,000 179,874 Total short-term investments (cost $1,317,612) TOTAL INVESTMENTS Total investments (cost $50,139,670) (b) WRITTEN OPTIONS OUTSTANDING at 10/31/15 (premiums $38,434) (Unaudited) Expiration Contract date/strike price amount Value SPDR S&P rust (Call) Nov-15/$215.00 $35,233 $9,513 SPDR S&P rust (Call) Nov-15/215.00 35,233 8,104 SPDR S&P rust (Call) Nov-15/210.00 36,004 36,363 SPDR S&P rust (Call) Nov-15/209.00 33,694 29,314 Total Key to holding's abbreviations ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2015 through October 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $50,307,176. (b) The aggregate identified cost on a tax basis is $50,223,140, resulting in gross unrealized appreciation and depreciation of $3,593,626 and $2,867,155, respectively, or net unrealized appreciation of $726,471. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $375,842 $2,208,231 $2,420,704 $117 $163,369 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $306,434, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $314,500. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $83,294 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts generate additional income for the portfolio, and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $6,628,922 $— $— Consumer staples 4,573,933 — — Energy 3,111,381 — — Financials 8,344,539 — — Health care 7,156,088 — — Industrials 4,942,177 — — Information technology 9,771,986 — — Materials 1,259,618 — — Telecommunication services 1,350,476 — — Utilities 1,691,034 — — Total common stocks — — Purchased options outstanding $— $802,070 $— Short-term investments 513,369 804,018 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Written options outstanding — (83,294) — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Equity contracts $802,070 $83,294 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount)$240,000 Written equity option contracts (contract amount)$160,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Citibank, N.A. JPMorgan Chase Bank N.A. Total Assets: Purchased options# 460,877 341,193 802,070 Total Assets $460,877 $341,193 $802,070 Liabilities: Written options# 65,677 17,617 83,294 Total Liabilities $65,677 $17,617 $83,294 Total Financial and Derivative Net Assets $395,200 $323,576 $718,776 Total collateral received (pledged)##† $(489,546) $323,576 Net amount $884,746 $— † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: December 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: December 29, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: December 29, 2015
